  Case 1:21-cr-00093-VM Document 6 Filed 02/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                              2/17/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               21 CR 93(VM)
          -against-              :                  ORDER
                                 :
ANGEL VILLAFANE,                 :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        The Court previously scheduled the arraignment for the
above    defendant   to   coincide   with   conference   on     alleged
violations of supervised release. (See 16-CR-272, Dkt. No.
599.) The Court will now reschedule this conference for
Friday, March 5, 2021 at 2:00 p.m.
        All parties to this action have informed the Court of
their consent to an exclusion of time from the Speedy Trial
Act until March 5, 2021.
        It is hereby ordered that time until March 5, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of    justice.   The   value   of   this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:       New York, New York
             17 February 2021
